11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

T-Roy Quantrell Griffin,                     * From the 104th District of
                                               of Taylor County,
                                               Trial Court No. 20265B.

Vs. No. 11-17-00005-CR                       * October 19, 2017

The State of Texas,                          * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in one of the judgments below. Therefore, in accordance with this
court’s opinion, we affirm the judgment of the trial court as to Count One, and
we reverse the trial court’s judgment and render a judgment of acquittal as to
Count Two.